PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/232,151
Filing Date: 26 Dec 2018
Appellant(s): Nguyen et al.



__________________
Steven Bauman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 5, 2021. 
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/05/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
If this application currently names joint inventors: in considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed 

Claim(s) 7, 8, 10-12 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smalc et al. (U.S. 2006/0126304) in view of Thompson et al. (U.S. 5,285,559) in view of Salyer (U.S. 5,565,132) in view of Bauer et al. (U.S. 2008/0311398) with evidence from Selover (U.S. 2005/0196565).
Regarding claims 7, 8, 10-12 and 16, Smalc teaches a notebook and/or cellphone (as in claim 16, [0024]), comprising a housing (case, [0080]) that inherently has interior and exterior surfaces and also comprises heat generating devices (e.g., chipset, [0077]) and heat dissipating devices (e.g., heat sink which also functions as a heat spreader inherently, [0080]) wherein a thermal solution is used to transfer heat between the heat generating and dissipating devices while also preventing hot spots from being felt on the outer case of the device ([0081], [0085]).  
The thermal solution comprises a layer of anisotropic graphite (applicant’s elected species of carrier and as in claim 8, see abstract) that transmits heat better in the planar direction (i.e., between heat generating and dissipating devices that are next to each other in the overall device) and does not transfer heat as much in the thickness direction (i.e., does not transfer as much heat to the case/user when the graphite is places coplanar and on the inside of the major surfaces of the case).  The graphite layer may be provided with a protective layer of lower thermal conductivity to better isolate the thickness direction heat transfer through the graphite sheet ([0087, FIG. 3) and may also have a high thermal conductivity (thermal interface material) on the other side of the graphite to improve heat transfer from the heat generating/dissipating devices to the graphite sheet ([0091]).  
Thus, the heat generating device generates heat, which is transferred to the thermal interface material 130 and then transferred to the graphite 10 which transfers the heat in the planar direction to the heat sink ([0014], [0018], [0025], [0026], [0077]-[0087]).  Although the reference merely refers to “chipset” in the device, one of ordinary skill in the art would recognize that this is referring to a semiconductor chip in the context of laptop and cellphone devices and therefore the overall device would include the semiconductor chip, heat spreader/sink and thermal interface material 130 therebetween, as claimed.  Multiple thermal solutions (10) may be incorporated into a single device (FIG. 4) and thus the graphite layer 10 and thermal interface material 130 of one thermal solution (i.e., the thermal solution that contacts the chipset) would correspond to the heat spreader and thermal interface material (respectively) as claimed, while the other thermal solution would correspond to the thermal insulating composition and carrier substrate as claimed (i.e., in addition to the phone having separate heat spreaders/sinks and thermal interface materials, the multiple thermal solutions, 10, would also constitute heat spreaders and thermal interface materials, as claimed).
Because the thermal solution is intended to transfer heat between the heat generating and dissipating devices within the overall enclosure while shielding the case/user of the device from hot spots (with the help of the insulating protective layer 20) the thermal solution (i.e., graphite layer 10, protective layer 20, and thermal interface material 130) would be on the inside of the overall article (i.e., thus disposed on at least a portion of the interior surface of the case/housing) with the protective layer 20 facing the case to shield the user and the thermal interface material 130 facing the internal components, as claimed.  This placement on the interior side of the housing substrate is also illustrated in FIG. 4 ([0083]-[0085]) which illustrates the thermal solution 10 adjacent to the lower substrate 133 of the overall housing (and with the housing 
Smalc does not disclose that the protective layer comprises the materials as claimed.  However, Thompson is also directed to enclosures for electrical components and teaches an protective arrangement of layers provided outside of the electrical components that provides protective and insulating properties (see abstract) with part of the overall protective arrangement comprising a phase change material of (e.g., wax) which also functions as a heat sink (col. 3, lines 15-col. 4, lines 20, claim 7).  Thus, it would have been obvious to have used the layers of Thompson as the protective layer called for in Smalc because they provide the desired properties (i.e., mechanical protection, thermal insulation) and also provide an additional heat sink.
Modified Smalc does not disclose that the phase change material incorporate insulating elements.  However, Salyer is also directed to phase change materials (e.g., paraffin wax, like in Thompson of modified Smalc) that may be formed into films and are prevented from oozing during phase change by the incorporation of silica particles into the wax (with the particles being dispersed in the wax as a matrix, as claimed) such that the wax is thickened/stiffened to form a stiff gel (see abstract, col. 2, line 60-col. 3, line 55).  Thus, it would have been obvious to have added silica to the phase change material (e.g., wax) in Thompson of modified Smalc in order to prevent oozing.
Modified Smalc does not disclose that the silica is a thermally insulating material (though this is inherently the case in comparison with materials having a higher thermal conductivity).  However, Bauer is also directed to silica particles that provide thickening/filler functionality (as sought by Thompson of modified Smalc) and teaches that spherical aerogel silica particles provide heat insulation properties (which is a property desired of the overall protective coating in 
As explained above, the protective layer in modified Smalc would be on the graphite sheet with the graphite corresponding to the claimed carrier substrate and the protective layer corresponding to the claimed thermally insulating composition.
(2) Response to Argument
On page 3, Appellant summarizes the claimed subject matter.
On pages 4-6, Appellant again summarizes the claimed subject matter and provides additional details from the specification regarding the motivation for arriving at the claimed invention.  This appears irrelevant to the appeal.
On pages 6-7, Appellant summarizes the relevant case law.
On page 7, Appellant notes there are 5 references cited in the rejection.  Appellant appears to take issue with the number of references relied upon.  First, there is nothing improper 
On pages 7-11, Appellant summarizes their interpretation of the cited references.  These summaries contain no substantive arguments for the Examiner to respond to.  It is noted that on page 8, Appellant characterizes the numeral 130 in Smalc as referring to a heat source (which Appellant characterizes as a cell phone) but actually this appears to be a mistake.  130 is referred to as a cell phone in certain portions of Smalc, but the rejection was referring to the 130 part in Fig. 3, which is a thermal transfer material (see below).

    PNG
    media_image2.png
    197
    470
    media_image2.png
    Greyscale

Appellant also indicates that the heat source in Smalc is a cell phone.  This is also somewhat incorrect in that the overall article of Smalc may be a cell phone but the thermal solution in Smalc is applied to the heat sources inside the cell phone (e.g., the heat generating semiconductor chips) with the thermal solution being between these heat sources and the housing of the cell phone to shield the user from hot spots ([0086]).  
Appellant indicates that Thompson is directed to a method.  This is not true and Thompson is also directed to a product (see abstract).  This does not appear to be significant because the teachings of Thompson apply to the primary reference, Smalc, regardless.

On page 11, Appellant summarizes the way the Thompson and Bauer references are combined with Smalc.  Again there are no substantive arguments but the Examiner notes that Appellant is omitting the motivations provided in the rejection.  
For the combination with Thompson, the phase change material in Thompson is obvious to use in the protective layer of Smalc because Smalc desires that the layer has “low thermal conductivity” to isolate the hot graphite from the housing/user ([0087]) and Thompson teaches (col. 3, lines 55-65) that phase change material (e.g., wax) is a low thermal conductivity material used in protective layers of electronic devices (like Smalc).  
For the combination with Bauer, Appellant skips the Salyer reference, which is cited to teach that adding silica to a phase change material (e.g., wax) thickens/stiffens the wax and prevents the wax from oozing (such that it is obvious to add silica to the thermally insulating wax from Thompson in modified Smalc to prevent oozing) (col. 2, line 60 - col. 3, line 55).  Appellant then ignores the motivation from Bauer for using aerogel silica particles (reading on Appellant’s elected species) in the phase change material because Bauer teaches ([0013]-[0014], [0020], [0035], [0045]) that such particles provide the thickening properties desired by Salyer and also provide reinforcing and heat insulating properties (obviously beneficial in a heat insulating phase change material). 
 On pages 11-12, Appellant presents their only substantive argument which is that there is no motivation to use just the phase change wax material from Thompson in the thermally 
Appellant argues that the other layers in Thompson (besides the phase change material layer) would also have to be used in Smalc.  However, these other layers in Thompson are not required for the phase change material to provide thermal insulation because this is a property intrinsic of the material itself.  Therefore these other layers would not be required in the combination of Smalc and Thompson.  
Furthermore, even if (arguendo) these other layers from Thompson were included in the protective layer 20 of Smalc, Appellant is incorrect in stating that these other layers are outside of the claimed scope.  There is nothing in the claims that precludes unclaimed materials or unclaimed layers from being present.  There is also nothing in the claims that requires direct contact between any of the layers (i.e., a direct contact limitation could preclude intervening layers, but there are no direct contact limitations in the claims).  
Appellant appears to consider the “laid on a graphitic carrier substrate” limitation from the claims (the claims don’t require “graphitic,” this is an elected species) to preclude these additional layers but there is nothing in this limitation that requires direct contact or otherwise consists of the phase change material and the thermally insulating elements, such that if these additional layers were included (arguendo) and if direct contact was required (arguendo) these additional layers and materials would just be considered part of the overall thermally insulating composition that directly contacts the graphite carrier substrate.  Again, these additional layers are not required in the combination of Thompson and Smalc anyway because the phase change material is intrinsically a thermally insulating material as desired in Smalc. 
As indicated above, the Appeal Brief contains only one argument (pages 11-12) that is not persuasive.  There are no other substantive arguments set forth by Appellant, just summaries of the other secondary references.  It is unclear if Appellant considers other arguments to be implied via these summaries but any such implied arguments are not apparent to the Examiner.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL B NELSON/Primary Examiner, Art Unit 1787   
                                                                                                                                                                                                     Conferees:

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an